Citation Nr: 0313408	
Decision Date: 06/20/03    Archive Date: 06/24/03	

DOCKET NO.  02-08 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1942 to 
September 1945.  His service awards and medals included the 
Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2001 rating decision by the VARO in 
St. Petersburg, Florida, which determined that new and 
material evidence sufficient to reopen a claim for a lumbar 
spine disorder had not been submitted.

On January 14, 2003, the veteran appeared and testified at a 
personal hearing before the undersigned Acting Veterans' Law 
Judge at the RO.  A transcript of that hearing is of record.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim, and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159), Charles v. 
Principi, 16 Vet. App. 370 (2002).

In a letter dated April 30, 2003, the Board notified the 
veteran specifically as to what evidence was needed to 
support his claim under the VCAA, as contemplated under 
controlling legal authority.  However, in Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003), the United States Court 
of Appeals for the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which requires the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and that the 
claimant has "not less than 30 days to respond to the notice" 
is invalid because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides the claimant one year to submit evidence.

The record reflects that in a May 14, 2003, communication the 
veteran stated that medical records and reports from doctors, 
including Dr. Hoffman, Dr. Moore, Dr. Flack, and the 
St. Lucie Medical Center pertaining to treatment and 
evaluation between 1957 and 2003 would help substantiate his 
claim.  However, no such records have been submitted by the 
veteran or associated with the claims folder.

In view of the foregoing, this case is REMANDED  to the RO to 
notify the veteran as follows:

VA has a duty to notify you and your 
representative of any information and 
evidence needed to substantiate and 
complete a claim for VA benefits.  
Information means non-evidentiary facts, 
such as your address and Social Security 
Number or the name and address of the 
medical care provider who may have 
evidence pertinent to the claim.  In your 
case, evidence needed to substantiate 
your reopened claim for service 
connection for a lumbar spine disorder 
would be new and material evidence 
sufficient under the law to reopen your 
claim.  Such evidence needed to 
substantiate the attempt to reopen the 
claim would include a medical opinion by 
a physician who has reviewed the service 
medical records and post service medical 
records and is willing to express an 
opinion that you have a current low back 
disability causally related to a claimed 
injury sustained during parachute jump 
training in 1943.  You are expected to 
obtain and submit such evidence needed to 
substantiate your claim, if you are able 
to do so.  

The RO should allow the veteran the 
period of time provided by law for a 
response.

Following completion of these actions, the RO should 
undertake any other action required to comply with the notice 
and duty to assist requirements of the VCAA and the 
implementing regulations and then review the evidence and 
determine whether the claim may now be granted.  If the 
decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case.  An appropriate period of time should 
be allowed for response.  The case should then be returned to 
the Board for further appellate consideration, if otherwise 
in order.  The purpose of this REMAND is to fulfill VA's duty 
to notify the veteran under the VCAA.  No action is required 
to of the veteran until he receives further notice.

In addition to evidence, the appellant has the right to 
submit additional argument on the matter which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



                       
____________________________________________
	James A. Frost	
                      Acting Veterans Law Judge, Board of 
Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


